18-01021-smb      Doc 40      Filed 10/18/18 Entered 10/18/18 14:26:55   Main Document
                                            Pg 1 of 32


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------ --X
In re:                                             :    Chapter 7
                                                   :
TRANSCARE CORP., et al.,                           :    Case No. 16-10407 (SMB)
                                                   :
                                Debtors.           :    (Jointly Administered)
------------------------------------------------ -X
SALVATORE LAMONICA, as Trustee                     :
for the Estates of TransCare Corp., et al., :
                                                   :
                                Plaintiff,         :
                                                   :
                v.                                 :    Adv. Proc. No. 18-01021 (SMB)
                                                   :
LYNN TILTON, et al.,                               :
                                                   :
                                Defendants. :
--------------------------------------------------X

                     MEMORANDUM DECISION AND ORDER
                    GRANTING IN PART AND DENYING IN PART
                      MOTION TO DISMISS THE COMPLAINT
                       AND GRANTING LEAVE TO AMEND

A P P E A R A N C E S:
STORCH AMINI PC
Attorneys for Plaintiff
2 Grand Central Tower
140 East 45th Street, 25th Floor
New York, NY 10017
        Steven G. Storch, Esq.
        Avery Samet, Esq.
        John W. Brewer, Esq.
        Jaime B. Leggett, Esq.
              Of Counsel

PROSKAUER ROSE LLP
Attorneys for Defendants
Eleven Times Square
New York, NY 10036-8299
        Michael T. Mervis, Esq.
        Timothy Q. Karcher, Esq.
        Nicole A. Eichberger, Esq. (pro hac vice)
               Of Counsel
18-01021-smb       Doc 40      Filed 10/18/18 Entered 10/18/18 14:26:55             Main Document
                                             Pg 2 of 32


STUART M. BERNSTEIN
United States Bankruptcy Judge:

        The Plaintiff, Salvatore LaMonica (“Trustee”), the trustee of the administratively

consolidated estates of TransCare Corporation and numerous debtor-affiliates

(collectively, “TransCare” or the “Estate”), commenced this adversary proceeding to

recover damages from the defendants under several theories discussed below. The non-

individual defendants have moved to dismiss all or a portion of many of the Trustee’s

claims. (See Memorandum of Law in Support of Motion to Dismiss, dated May 4, 2018

(“Defendants’ Memo”) (ECF Doc. # 11)1; see also Defendants’ Reply to Plaintiff’s

Opposition to Defendants’ Partial Motion to Dismiss Certain Claims Asserted in the

Chapter 7 Trustee’s Adversary Complaint, dated June 18, 2018 (“Defendants’ Reply”)

(ECF Doc. # 17.)) The Trustee opposes the motion. (See Plaintiff’s Opposition to

Defendants’ Partial Motion to Dismiss, dated June 11, 2018 (“Plaintiff’s Opposition”)

(ECF Doc. # 16.)) For the reasons that follow, the motion is granted in part and denied

in part, and the Trustee is granted leave to amend.


                                          BACKGROUND2

        TransCare provided emergency medical transportation services to hospitals and

municipalities throughout the Northeast and disability transportation services for

municipal authorities, such as the New York City Transit Authority (“MTA”). (¶ 1.) The

Defendant Lynn Tilton was the sole member of TransCare’s Board of Directors, (¶¶ 2,



1       “ECF” refers to the electronic docket in this adversary proceeding.

2       Unless otherwise stated, the facts are derived from the allegations in the unsealed Complaint,
dated Feb. 21, 2018 (“Complaint”) (ECF Doc. #4.) The parenthetical “(¶)” followed by a number refers to
paragraphs in the Complaint.


                                                    2
18-01021-smb      Doc 40      Filed 10/18/18 Entered 10/18/18 14:26:55              Main Document
                                            Pg 3 of 32


10), and the sole owner, chief executive officer and principal/manager of the “Patriarch”

family of companies. (¶ 10; see ¶¶ 13-21.) As used in the Complaint, the term

“Patriarch” refers to all of the Defendants (collectively, the “Patriarch Defendants”)

other than Tilton, and includes the following entities: Patriarch Partners Agency

Services, LLC (“PPAS”), Patriarch Partners, LLC, Patriarch Partners Management

Group, LLC (“PPMG”), Ark II CLO 2001-1, Limited (“Ark II”), Ark Investment Partners

II, L.P. (“Ark Partners”), LD Investments, LLC, Patriarch Partners II, LLC, Patriarch

Partners III, LLC, Patriarch Partners VIII, LLC, Patriarch Partners XIV, LLC, Patriarch

Partners XV, LLC, Transcendence Transit, Inc., and Transcendence Transit II, Inc. (¶ 4

n. 2.) The Complaint alleges that Patriarch operated wholly under Tilton’s control and

pursuant to her directives “as a wholly-integrated entity.” (¶ 34.)


A.     The Lending Agreements

       By a Credit Agreement dated August 4, 2003 (“Credit Agreement”),3 TransCare

issued debt obligations to eight lenders (collectively, the “Original Lenders”). Two of the

Original Lenders were the Patriarch Defendants, Ark II and Ark Partners. (Credit

Agreement § 5.4, Schedule 1.0.) The other six Original Lenders were First Dominion

Funding I, First Dominion Funding II, CSAM Funding II, CSAM Funding III, Atrium

CDO and Zohar CDO 2003-1, Limited. (Id.) Each Original Lender appointed PPAS as

the Administrative Agent to act on its behalf consistent with the terms of the Credit

Agreement, and to exercise the powers reasonably incidental thereto. (¶ 11; Credit



3      Excerpts from the Credit Agreement were attached as Exhibit A to the Declaration of Nicole A.
Eichberger, Esq. in Support of Defendants’ Motion to Dismiss, filed May 4, 2018 (“Eichberger
Declaration”) (ECF Doc. #12.) At the Court’s request, the parties provided the complete Credit
Agreement and two amendments.


                                                   3
18-01021-smb    Doc 40    Filed 10/18/18 Entered 10/18/18 14:26:55         Main Document
                                        Pg 4 of 32


Agreement § 11.1.) According to the Complaint, TransCare granted PPAS a senior

secured lien on all of its assets, (¶ 29), although the Credit Agreement suggests that the

Original Lenders were the secured parties and PPAS was their agent with respect to

their liens. (See Credit Agreement §§ 11.10, 11.12.)


       The Credit Agreement was amended by Amendment 22, dated as of January 25,

2013. While the amendment did not modify the material terms of the Credit

Agreement, it was signed by a different group of lenders (the “Lenders”). In addition to

PPAS, which signed as Administrative Agent, the Lenders included the Defendant Ark

Partners and Zohar CDO 2003-1, Limited, Zohar II 2005-1, Limited and Zohar III,

Limited (collectively, the “Zohar Entities”). The Defendant Tilton signed on behalf of

PPAS, Ark Partners and the Zohar Entities as manager of each Lender. Notably, Ark II

was no longer listed as one of the Lenders, and the schedule of outstanding loans as of

January 8, 2013 attached to Amendment 22 did not list any outstanding loans owed to

Ark II. The form of Amendment 22 provided to the Court included signature lines for

two additional lenders, First Dominion Funding I and Credit Suisse Alternative Capital,

Inc., but their signatures did not appear on the document.


       Under the Credit Agreement, TransCare agreed to pay principal and interest to

PPAS in installments for the benefit of the Lenders according to a schedule set forth in

the Credit Agreement. (See Credit Agreement §§ 2.3, 5.1, 5.4, Schedule 1.0.) All

payments were to be made to PPAS “prior to 12:00 noon, New York City time, on the

due date thereof” to be distributed to the Lenders on a pro rata basis. (Id. § 5.9(a), (c).)

PPAS was authorized to waive certain conditions with the written consent of the

“Required Lenders,” but could not modify the time or amount of the payments due

                                             4
18-01021-smb      Doc 40      Filed 10/18/18 Entered 10/18/18 14:26:55               Main Document
                                            Pg 5 of 32


under the Credit Agreement without the consent of each affected Lender. The Credit

Agreement provided, in pertinent part:

        The Required Lenders may, or, with the written consent of the Required
        Lenders . . . the Administrative Agent may . . . waive, on such terms and
        conditions as the Required Lenders or the Administrative Agent, as the
        case may be, may specify in such instrument, any of the requirements of
        this Agreement or the other Loan Documents or any Default or Event of
        Default and its consequences; . . . provided, however . . . that no such
        waiver and no such amendment, supplement or modification shall . . .
        reduce the stated rate of any interest or fee payable hereunder or extend
        the scheduled date of any payment thereof . . . without the consent of each
        Lender affected thereby . . . .

(Id. § 12.1 (emphasis in original).)


        The Complaint avers that the Credit Agreement and the amendments to the

Credit Agreement were not the product of arm’s length transactions because Tilton

controlled both Patriarch and TransCare. (¶ 31.) TransCare does not contend, however,

that the Original Lenders did not fund the loan or that the terms of the Credit

Agreement were unfair.4



4       The Trustee further argued at the hearing that Tilton should be estopped from arguing that she
was not authorized to waive or modify payments of interest under the Credit Agreement because she took
the opposite position in an SEC administrative proceeding, which was decided in her favor. Lynn Tilton,
Exchange Act Release No. 1182, 2017 WL 4297256 (ALJ Sept. 27, 2017) (“SEC Opinion”). The Parties
were given leave to brief the issue. (See Trustee’s Letter, dated June 28, 2018 (ECF Doc. # 18);
Defendant’s Letter, dated July 9, 2018 (ECF Doc. # 20).) The respondents before the SEC were Patriarch
Partners, LLC, Patriarch Partners VIII, LLC, Patriarch Partners XIV, LLC, and Patriarch Partners XV, LLC
(“Patriarch Collateral Managers,” together with Tilton, the “SEC Respondents”). The issue before the SEC
administrative law judge was whether the SEC Respondents had violated the antifraud provisions of the
Investment Advisers Act of 1940, § 206(1), (2) and (4), 15 U.S.C.A. § 80b-6, by making material
misrepresentations and omissions to the institutional investors in three collateralized loan obligation
funds managed by the Patriarch Collateral Mangers, namely, the Zohar Entities. Through the Patriarch
Collateral Managers, Tilton used the monies in the Zohar Entities to buy or make loans to mid-sized
distressed companies (“Portfolio Companies”). The SEC Opinion contains findings that Tilton would
often decide to defer and accrue interest payments owed by the Portfolio Companies, and did so at times
through “amendment by course of performance” rather than by a signed document. SEC Opinion, at *19.
She “made the ultimate decision on when to accept less than the contractual rate of interest due from the
Portfolio Companies.” Id. However, the SEC Opinion does not state whether TransCare was one of the
Portfolio Companies whose interest payments were deferred, and given the allegations in the Complaint,
it probably was not. Furthermore, even if Tilton, through PPAS, could defer the payment of interest


                                                   5
18-01021-smb       Doc 40     Filed 10/18/18 Entered 10/18/18 14:26:55                Main Document
                                            Pg 6 of 32


        On October 13, 2006, TransCare entered into a revolving credit facility with Wells

Fargo, N.A. (“Wells Fargo”) to fund the operations of the company. (¶ 32.) The same

day, Wells Fargo and PPAS entered into an inter-creditor agreement pursuant to which

PPAS recognized Wells Fargo’s first lien on all of TransCare’s assets and accounts

receivable, including TransCare’s right to payment under its “MTA Contract.” (¶ 32.)

The MTA Contract, under which TransCare provided paratransit services for MTA

customers using vehicles leased from the MTA, was TransCare’s most profitable

business unit. (¶¶ 32, 41.) PPAS took a first lien position on TransCare’s vehicles and

certain miscellaneous physical assets only, and agreed it would not take any action to

foreclose or otherwise enforce any liens junior to Wells Fargo. (¶ 33.)


B.   The Deterioration of TransCare’s Financial Condition and the
Defendants’ Mismanagement and Self-Dealing

        The gravamen of the Complaint concerns Tilton’s response to TransCare’s

deteriorating financial condition, and charges mismanagement and two forms of self-

dealing that overlap. First, she continued to insist that TransCare make interest

payments under the Credit Agreement even though PPAS had the authority to waive the

interest payments and TransCare lacked the funds to meet its operational and employee

obligations. Second, she continued to rebuff suggestions to sell and offers to purchase

TransCare’s assets to meet its liquidity needs. Third, and arguably instead, she stole a

corporate opportunity by causing the most valuable TransCare’s assets to be transferred

to affiliates through a strict foreclosure, and then crediting TransCare’s outstanding debt




allocable to the Lenders she controlled, PPAS could not waive the interest payments due to the
unaffiliated Lenders without their consent.


                                                    6
18-01021-smb      Doc 40     Filed 10/18/18 Entered 10/18/18 14:26:55             Main Document
                                           Pg 7 of 32


under the Credit Agreement in an amount substantially less than the value of the

foreclosed assets.


       Between 2012 and 2014, the Debtor had net revenues of approximately $130

million and positive EBITDA, (¶ 40), and in 2012, PPAS modified the Credit Agreement

to provide TransCare with an additional $2 million. (¶ 40.) Nevertheless, TransCare’s

costs grew and it lost clients because of its inability to invest in new vehicles. (¶ 40.)

TransCare’s executives were told that not paying bills on time and in full was the

“Patriarch way.” (¶ 40 (quotation marks in original).) As a result, TransCare’s payables

grew, and critical vendors went unpaid. (¶ 40.) During the same period, TransCare

paid over $11 million to PPAS on account of the loans. (¶ 40.)


       In early 2015, the MTA indicated its reluctance to renew the MTA Contract,

scheduled to expire that summer, due to TransCare’s deteriorating financial condition,

and particularly, TransCare’s inability to obtain replacement parts for the MTA vehicles.

(¶ 41.) On February 4, 2015, TransCare executives warned Tilton that the company

lacked cash to make payroll the following day, and faced a projected $6.7 million

shortfall by the end of March. (¶ 42.)


       On February 5, 2015, Glenn Leland, TransCare’s CEO, advised Patriarch of a

potential resolution to TransCare’s financial problems. National Express had

communicated an interest in purchasing TransCare’s MTA Contract and paratransit

business for between $15 million and $18 million. (¶¶ 43, 44.)5 National Express


5      The Complaint is unclear whether the purchase of the MTA Contract and the paratransit business
were cumulative, and would result in as much as $18 million, or two different transactions that would
produce as much as $36 million.


                                                  7
18-01021-smb    Doc 40    Filed 10/18/18 Entered 10/18/18 14:26:55       Main Document
                                        Pg 8 of 32


offered an immediate non-refundable deposit in the amount of $1.7 million to begin

negotiations. (¶ 44.) In response, Tilton contacted Leland directly and berated him for

exploring a sale option. (¶ 45.) Brian Stephen, a lawyer employed at Patriarch but

claiming to represent TransCare’s Board, (¶ 37), told Leland that he “had no authority to

even discuss sale options of any assets with any company,” and “claimed that TransCare

would not receive any of the potential sale proceeds because ‘Lynn has other debts.’”

(¶ 45.) Finally, Jean-Luc Pelissier, an Executive Managing Director of Patriarch, (¶ 38),

told Leland “that under no circumstances could he attempt to raise funds by exploring

potential sales.” (¶ 45.) Around the same time, RCA Ambulance Service expressed to

Tilton its interest in acquiring TransCare, but she refused to authorize TransCare

executives to consider the offer. (¶ 46.)


       On February 18, 2015, Leland drafted a stabilization plan, noted that TransCare

was not a viable ongoing concern without an immediate cash infusion and repeated the

prospect of a sale of the MTA business for between $14 million and $17 million as a

source of immediate financing. (¶¶ 47, 48.) Tilton again refused to allow TransCare to

explore a sale, but nevertheless authorized Patriarch to lend funds to TransCare so that

it could make payroll. (¶ 49.)


       In June 2015, TransCare’s executives again warned Tilton that the company

risked missing payroll and needed to recapitalize immediately, suggested borrowing,

and warned that it lacked the funds needed to pay PPAS, make payroll and pay other

expenditures. (¶¶ 50, 51.) TransCare was informed that Tilton, as sole member of

TransCare’s board, insisted that TransCare make the interest payment to PPAS, and

reminded TransCare that PPMG was not the only lender. (¶¶ 51, 52.) In response,

                                            8
18-01021-smb    Doc 40     Filed 10/18/18 Entered 10/18/18 14:26:55         Main Document
                                         Pg 9 of 32


Leland advised Patriarch that TransCare could not maintain its critical supply chain and

insurance if it had to pay the interest and continue to postpone back payroll tax

deposits. (¶ 53.)


       In July 2015, TransCare missed payroll after bouncing a check to pay for

insurance, and was warned by the New York Department of Health that the failure to

provide immediate assurances to fund payroll would result in the shutdown of

TransCare’s operations. (¶ 54.) Leland informed Patriarch of offers to buy all or parts of

TransCare from two separate national ambulance companies, as well as a “Letter of

Intent” from National Express offering to buy the MTA business for $6 million to $7

million and a $2 million assumption of liabilities, but was instructed by Tilton’s son-in-

law, Scott Whalen, to make it “clear” that TransCare was not for sale. (¶¶ 55-60.) On

July 8 and 16, Tilton caused “Patriarch” to lend over $1.3 million to TransCare to fund

payroll, bounced checks, and immediate needs. (¶ 61.)


       Leland’s warnings, and Patriarch’s demand for interest payments and rejection of

sale proposals, as well as Patriarch’s other cash flow initiatives, such as forcing the

employees to pay for their own fuel and withholding the payment of payroll taxes to the

IRS, continued throughout the summer and into the late fall. (See ¶¶ 63-71.)


       By December 16, 2015, Tilton advised Wells Fargo that she had determined to sell

TransCare. (¶ 73.) Two days later, Patriarch analyst Michael Greenberg advised Tilton

that the MTA Contract was worth between $22 million and $36 million, a figure “vastly

more” than the amount needed to pay employees and recapitalize TransCare. (¶ 74.) In

January 2016, Leland quit, and Tilton hired Carl Marks & Co. (“Carl Marks”) as



                                              9
18-01021-smb    Doc 40    Filed 10/18/18 Entered 10/18/18 14:26:55       Main Document
                                       Pg 10 of 32


restructuring advisors to TransCare, and told Carl Marks to report directly to her.

(¶ 76.) By a credit agreement dated January 15, 2016 (the “Ark Credit Agreement”),

Ark II committed to make $6.5 million available to TransCare Corporation for working

capital and general corporate purposes, but did not make the promised amount

available. (¶¶ 77-78.) TransCare provided guarantees and liens to Ark II in connection

with the Ark Credit Agreement. (¶ 77.)


C.    The Strict Foreclosure and the Bankruptcy

      On February 9, 2016, Tilton’s personal attorneys contacted the firm of Curtis

Mallet-Prevost, Colt & Mosle LLP (“Curtis Mallet”) about the need to immediately file

chapter 11 bankruptcy cases for TransCare. (¶ 80.) In the meantime, also on February

9, 2016, Pelissier contacted the MTA and represented that the owner of TransCare

wished to transfer the MTA Contract to a different entity. (¶ 79.)


      The next day, February 10, Tilton incorporated two new Delaware entities:

Transcendence Transit, Inc., and a wholly-owned subsidiary called Transcendence

Transit II, Inc. (“Transcendence II”). Transcendence II would take over TransCare’s

MTA Contract and other paratransit operations. (¶¶ 81, 83.) That same day, Carl Marks

provided Patriarch with financial projections showing that with TransCare’s assets,

Transcendence II would earn $22.7 million in revenue and $1.5 million in EBIDTA.

(¶ 82.) Greenberg, the Patriarch analyst, pegged the revenues at $25 million from the

MTA Contract and $31 million from its other paratransit operations. (¶ 83.)


      Tilton’s plan was to be effectuated through a secret foreclosure of TransCare’s

assets. (See ¶¶ 84-85.) On February 14, 2016, Pelissier submitted a detailed plan to



                                           10
18-01021-smb    Doc 40    Filed 10/18/18 Entered 10/18/18 14:26:55         Main Document
                                       Pg 11 of 32


TransCare’s executives to prepare to transfer TransCare’s lucrative MTA paratransit

business as well as several other lucrative ambulance divisions. (¶ 86.) On February 18,

2016, TransCare signed an engagement agreement with Curtis Mallet to file the chapter

7 cases. (¶ 87.) All the while, Patriarch refused to fund TransCare’s payroll taxes or

reserve for them, and by February 24, 2016, TransCare owed approximately $1.148

million in payroll taxes for 2016, plus at least $172,000 in penalties and interest. (¶ 88.)

When Carl Marks advised Tilton that TransCare lacked the funds necessary to pay

payroll, 401(k) obligations, and outstanding payroll taxes from earlier pay dates as well

as other critical expenses, Tilton chastised Carl Marks for seeking her direction and

instead told Carl Marks to “make decisions on what needs to be paid.” (¶ 88.)


       On February 24, 2016, Patriarch, through a process controlled by Tilton,

purported to strictly foreclose on TransCare’s assets and assume TransCare’s rights and

obligations under the MTA Contract in satisfaction of $10 million of the amounts owed

under the Credit Agreement. (¶¶ 90-93.) Ultimately, however, Tilton’s rescue plan fell

apart. (¶ 94.) On February 24, 2016, she directed TransCare to file for chapter 7

bankruptcy, (¶ 89), and it did that same day.


       One day later, and notwithstanding the automatic stay, Stephen advised

TransCare executives to secure the assets. (¶ 95.) Later that evening, Pelissier

instructed TransCare’s executives to transfer TransCare’s accounts receivable server out

of TransCare’s warehouse, but TransCare’s vice president refused, rejected Patriarch’s

offer to join Transcendence, and alerted the Trustee. (¶ 96.)




                                             11
18-01021-smb      Doc 40      Filed 10/18/18 Entered 10/18/18 14:26:55                  Main Document
                                           Pg 12 of 32


D.     The Proofs of Claim

       Four Patriarch Defendants filed proofs of claim.6 PPAS filed a secured claim in

the sum of $35,090,492.76 based on the Credit Agreement. The claim reflects a $10

million credit relating to the acceptance of collateral resulting from the strict

foreclosure. PPMG filed an unsecured claim in the sum of $2,038,515.87 owed under a

Management Services Agreement. Ark II filed a secured claim in the sum of

$1,077,966.97 based on outstanding indebtedness under the Ark Credit Agreement. The

amount of the claim reflects a $789,457.00 credit representing the proceeds of collateral

sales by the Trustee. Patriarch Partners, LLC filed an unsecured claim in the sum of

$2,587.98 based on unpaid expenses.


E.     The Ien Adversary Proceeding

       On the heels of the bankruptcy filing, one of TransCare’s former employees

commenced an adversary proceeding alleging violations of the federal and New York

WARN Acts. (See Complaint in Ien v. TransCare Corp. et al. (“Ian”), dated March 1,

2016 (“Ien Complaint”) (ECF Adv. Proc. No. 16-01033 Doc. # 1).) The defendants

included TransCare, Tilton, and several Patriarch Defendants: Patriarch Partners, LLC,

ARK CLO 2001-1 Limited, Ark Partners and Patriarch Partners III, LLC. The Ien

Complaint charged that the non-individual defendants, under the de facto control of

Tilton, caused the shutting down of TransCare and the termination without warning or

cause of approximately 1,700 employees by refusing to fund TransCare’s operations and

attempting to transfer those operations to newly created entities. (Ien Complaint ¶¶ 47-



6      Copies of the four proofs of claim are attached as Exhibit B to the Plaintiff’s Opposition.



                                                    12
18-01021-smb    Doc 40    Filed 10/18/18 Entered 10/18/18 14:26:55        Main Document
                                       Pg 13 of 32


49.) The Ien Complaint also asserted claims against all defendants for unpaid wages

under New York, Maryland and Pennsylvania law. (Id. ¶¶ 101-14.)


       In his Answer to Adversary Class Action Complaint, dated June 3, 2016

(“Trustee Answer”) (ECF Adv. Proc. No. 16-01033 Doc. # 24), the Trustee generally

denied the material allegations in the Ien Complaint and asserted several affirmative

defenses. These included that “the Debtors were unable to give such notice because,

pursuant to 29 U.S.C. § 2102(b)(2)(A) and upon information and belief, the

terminations were caused by business circumstances that were not reasonably

foreseeable at the time that notice would have been required,” (Trustee Answer, pp. 18-

19; accord pp. 19-20), and “as of the time notice would have been required, the Debtors

were actively seeking capital and/or business which, if obtained, would have enabled the

Debtors to avoid or postpone the closing or layoff and the Debtors reasonably and in

good faith believed that giving the required notice would have precluded them from

obtaining the needed capital and/or business.” (Id., p. 19; accord id., p. 20.)


       Other WARN Act class actions were subsequently filed but were dismissed in

light of the pendency of Ien, (see Memorandum Decision Granting Motion to Dismiss

Subsequently Filed Adversary Proceeding and Appointing Interim Class Counsel,

dated May 23, 2016 (ECF Adv. Proc. No. 16-01033 Doc. # 22)), or leave to intervene in

Ien was denied. (Order, dated Oct. 11, 2016 (ECF Adv. Proc. No. 16-01033 Doc. # 45).)

Three classes were certified in Ien, Shameeka Ien was appointed Class Representative

for each class, and Outten & Golden, LLP, was appointed Class Counsel for each class.

(Order Certifying Classes and Granting Related Relief, dated Oct. 24, 2016 (ECF Adv.




                                            13
18-01021-smb      Doc 40     Filed 10/18/18 Entered 10/18/18 14:26:55         Main Document
                                          Pg 14 of 32


Proc. No. 16-01033 Doc. # 46).) Since then, the parties have been engaging in discovery

and preparing for trial.


F.     This Adversary Proceeding

       Approximately two years later, on February 22, 2018, the Trustee filed the

Complaint commencing this adversary proceeding. The Complaint asserts the following

nine claims for relief:


     Count                 Defendants                              Nature of Claim

 1 (¶¶ 97-102)      Tilton                         Tilton breach her fiduciary duties of loyalty and
                                                   good faith by “actively impeding” TransCare’s
                                                   attempts to monetize its assets, stripping
                                                   TransCare of assets for the benefit of Tilton,
                                                   Patriarch, and her other companies, and
                                                   subjectively or objectively knowing that her
                                                   actions exposed TransCare to liability under the
                                                   federal and New York WARN Acts.

 2 (¶¶ 103-105)     Patriarch                      Patriarch aided and abetted Tilton’s breaches of
                                                   her fiduciary duties.

 3 (¶¶ 106-111)     PPAS, Ark II, PPMG,            These defendants’ claims should be equitably
                    Patriarch Partners, LLC        subordinated on the grounds that they
                                                   participated in and benefited from Patriarch’s
                                                   inequitable conduct causing injury to the
                                                   creditors of TransCare and giving Patriarch an
                                                   unfair advantage.

 4 (¶¶ 112-116)     PPAS, Ark II                   These defendants’ claims should be
                                                   recharacterized on the grounds that loans they
                                                   advanced were in fact and should be deemed to
                                                   be capital contributions and not debt.

 5 (¶¶ 117-121)     PPAS, Ark II, PPMG,            These defendants’ claims and liens are subject to
                    Patriarch Partners, LLC        set-off and should be disallowed, inter alia,
                                                   under Bankruptcy Code § 502(d) on the ground
                                                   that they are not properly documented.
                                                   Additionally, to the extent their liens are avoided,
                                                   subject to set off or invalidated, the estates are
                                                   entitled to disgorgement of all post-petition

                                              14
18-01021-smb         Doc 40     Filed 10/18/18 Entered 10/18/18 14:26:55                 Main Document
                                             Pg 15 of 32


                                                          payments, retention of all funds that would
                                                          otherwise be subject to the liens and the
                                                          preservation of the liens for the estate.

    6 (¶¶ 122-126)     Patriarch                          Lender liability, common law breach of fiduciary
                                                          duty and common law assumption of control
                                                          based on Patriarch’s “complete domination of the
                                                          finances, policy, and business practices of
                                                          TransCare,” including causing TransCare to make
                                                          decisions that, inter alia, denied TransCare the
                                                          ability to explore asset sales, resulting in unpaid
                                                          claims, the loss of proceeds, and inability to
                                                          continue TransCare as a going concern.

    7 (¶¶ 127-131)     Tilton and Patriarch               Actual fraudulent transfer under the Bankruptcy
                                                          Code and New York law based on the purported
                                                          strict foreclosure of certain of TransCare’s assets.

    8 (¶¶ 132-135)     Tilton and Patriarch               Recovery of avoided transfers from all defendants
                                                          as initial transferees, immediate or mediate
                                                          transferees, or the entities for whose benefit the
                                                          avoided transfers were made.

    9 (¶¶136-138)      Tilton and Patriarch               Civil contempt based on violations of automatic
                                                          stay relating to the post-petition attempts to
                                                          consummate the strict foreclosure and to obtain
                                                          TransCare’s property.



         The Defendants seek dismissal of all or part of several Counts in the Complaint

based on lack of standing under Article III of the United States Constitution, failure to

state a claim based on improper group pleading, failure to allege a legally sufficient

claim, failure to allege inequitable conduct, and failure to sufficiently plead avoidance

and recovery claims.7 The Trustee opposes the motion.




7
        At times, the Defendants’ Memo goes outside the “four corners” of the Complaint and includes
additional facts that challenge the Trustee’s theory of the case, and in particular, attributes TransCare’s
financial failure to Wells Fargo’s “destructive actions” and extols Tilton’s “extraordinary efforts” to


                                                     15
18-01021-smb       Doc 40      Filed 10/18/18 Entered 10/18/18 14:26:55                 Main Document
                                            Pg 16 of 32


                                             DISCUSSION

A.      Lack of Standing

        The party invoking federal jurisdiction bears the burden of establishing its

standing. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992). “[T]he question

of standing is whether the litigant is entitled to have the court decide the merits of the

dispute or of particular issues. This inquiry involves both constitutional limitations on

federal-court jurisdiction and prudential limitations on its exercise.” Warth v. Seldin,

422 U.S. 490, 498 (1975). Constitutional, or Article III standing, “imports justiciability:

whether the plaintiff has made out a ‘case or controversy’ between himself and the

defendant within the meaning of Art. III.” Id. “To establish injury in fact, a plaintiff

must show that he or she suffered ‘an invasion of a legally protected interest’ that is

‘concrete and particularized’ and ‘actual or imminent, not conjectural or hypothetical.’”

Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016) (quoting Lujan, 504 U.S. at 560);

accord Davis v. Fed. Election Comm’n, 554 U.S. 724, 733 (2008). If the alleged injury is

too hypothetical, abstract or speculative, there is no case or controversy. See Baur v.

Veneman, 352 F.3d 625, 631-32 (2d Cir. 2003). The Second Circuit has described the

burden of pleading an injury-in-fact as a “low threshold.” John v. Whole Foods Market

Group, Inc., 858 F.3d 732, 736 (2d Cir. 2017); W.C. Capital Mgmt., LLC v. UBS Sec.,

LLC, 711 F.3d 322, 329 (2d Cir. 2013) (quoting Ross v. Bank of Am., N.A., 524 F.3d 217,

222 (2d Cir. 2008). The plaintiff does not have to show the certainty of harm; standing

may be “based on a ‘substantial risk’ that the harm will occur, which may prompt



prevent a shutdown of TransCare’s most profitable business lines or a fire sale of its assets. The Court will
disregard these additional alleged facts in assessing the legal sufficiency of the Complaint.



                                                     16
18-01021-smb       Doc 40      Filed 10/18/18 Entered 10/18/18 14:26:55                Main Document
                                            Pg 17 of 32


plaintiffs to reasonably incur costs to mitigate or avoid that harm.” Clapper v. Amnesty

Int’l USA, 568 U.S. 398, 414 n.5 (2013) (quoting Monsanto Co. v. Geertson Seed Farms,

561 U.S. 139, 153-54 (2010)).


        The Defendants argue that the Trustee has failed to demonstrate Article III

standing with respect to Count I (Breach of the Fiduciary Duty of Loyalty and Good

Faith), Count II (Aiding and Abetting Breach of the Fiduciary Duty of Loyalty), and

Count VI (Lender Liability, Common Law Breach of Fiduciary Duty, and Common Law

Assumption of Control) to the extent the claims are premised on alleged WARN Act

liability.8 As discussed, the Estate is currently a defendant in WARN Act litigation

pending before me in Ien. The Complaint in this adversary proceeding alleges that the

Defendants’ actions have subjected the estate only to “potential” WARN Act liability

under federal and New York law, (¶ 101, “TransCare’s estates currently face only

‘potential liability under the WARN Act and NY WARN Act,’” Defendants’ Memo at ¶ 45

(quoting Complaint at ¶ 101) (emphasis in Defendants’ Memo)), and in addition, the

Trustee has explicitly denied WARN Act liability in Ien. (Defendants’ Memo at ¶ 46.)

The Defendants also contend that where damages are dependent upon an outcome in

separate pending litigation, the plaintiff must show that liability in that action is

“certainly impending” or there is a “substantial risk” the alleged injury will occur.



8         Prudential standing encompasses “the general prohibition on a litigant’s raising another person’s
legal rights, the rule barring adjudication of generalized grievances more appropriately addressed in the
representative branches, and the requirement that a plaintiff’s complaint fall within the zone of interests
protected by the law invoked.” Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 126
(2014) (quoting Elk Grove Unified Sch. Dist. v. Newdow, 542 U.S. 1, 12 (2004) (quoting Allen v. Wright,
468 U.S. 737, 751 (1984))); accord Devlin v. Scardelletti, 536 U.S. 1, 7 (2002). The Defendants do not
contest the Trustee’s prudential standing, and I conclude that he has shown it. He seeks to redress
injuries to the Estate caused by the allegedly wrongful acts of the Defendants.



                                                    17
18-01021-smb     Doc 40    Filed 10/18/18 Entered 10/18/18 14:26:55          Main Document
                                        Pg 18 of 32


       The Defendants’ argument lacks merit. The Trustee asserts the Estate’s potential

WARN Act liability to its former employees as an element of the Estate’s damages.

Similarly, he alleges additional injuries proximately caused by the Defendants’ misuse of

the Estate’s employees, their mismanagement of TransCare, the theft of TransCare’s

corporate opportunity, and ultimately, TransCare’s descent into bankruptcy. All of the

acts giving rise to the Defendants’ liability have occurred and the Trustee’s claims have

accrued, making their liability disputed rather than contingent. See BLACK’S LAW

DICTIONARY 302 (10th ed. 2014) (defining a contingent claim as “[a] claim that has not

yet accrued and is dependent on some future event that may never happen”). Like the

WARN Act claims, the Defendants’ liability for the accrued, disputed claims asserted in

the Complaint will be determined by this Court.


       But even if the Estate’s disputed WARN Act claims are contingent on the outcome

of Ien, a contingent liability can constitute a concrete, injury-in-fact, Clinton v. City of

New York, 524 U.S. 417, 430-31 (1998); Carter v. HealthPort Techs., LLC, 822 F.3d 47,

55 (2d Cir. 2016); Associated Indem. Corp. v. Fairchild Indus., Inc., 961 F.2d 32, 35 (2d

Cir. 1992), including a disputed liability that is dependent on the outcome of litigation

involving the legal consequences of events that have already occurred. See Spiro v.

Healthport Techs., LLC, 73 F. Supp. 3d 259, 269 (S.D.N.Y. 2014). “[T]he difference

between an abstract question and a ‘controversy’ is one of degree.” Am. Mach. & Metals

v. De Bothezat Impeller Co., 166 F.2d 535, 536 (2d Cir. 1948) (citation omitted). In

discussing whether a case or controversy exists under the Declaratory Judgment Act, the

Supreme Court has explained that

       [T]he question in each case is whether the facts alleged, under all the
       circumstances, show that there is a substantial controversy, between

                                              18
18-01021-smb    Doc 40     Filed 10/18/18 Entered 10/18/18 14:26:55         Main Document
                                        Pg 19 of 32


       parties having adverse legal interests, of sufficient immediacy and reality
       to warrant the issuance of a declaratory judgment.

Maryland Cas. Co. v. Pacific Coal & Oil Co., 312 U.S. 270, 273 (1941).


       Where liability depends on a contingency, a court must focus on “the practical

likelihood that the contingencies will occur.” Associated Indem. Corp., 961 F.2d at 35

(internal quotation marks and citation omitted). If all the acts giving rise to liability

have already occurred, i.e., the claim has accrued, it is more likely that the dispute will

be sufficiently concrete to present an actual case or controversy. Dow Jones & Co. v.

Harrods, Ltd., 237 F. Supp. 2d 394, 406-07 (S.D.N.Y. 2002) (“[A] touchstone to guide

the probe for sufficient immediacy and reality is whether the declaratory relief sought

relates to a dispute where the alleged liability has already accrued or the threatened risk

occurred, or rather whether the feared legal consequence remains a mere possibility, or

even probability of some contingency that may or may not come to pass.”), aff’d, 346

F.3d 357 (2d Cir. 2003). Here, the Complaint alleges facts regarding the abrupt

cessation of TransCare’s operations and the termination of its approximately 1,700

employees on February 24, 2016. All of the events giving rise to the Defendants’

liability, if any, have already occurred, and as noted, the Trustee’s claims have accrued.

Moreover, the Complaint paints a picture of a “substantial risk” that the Estate will face

WARN Act liability neither conjectural nor speculative.


       The Defendants have cited several cases for the proposition that a case or

controversy does not exist where the plaintiff’s claim is contingent on the outcome of

litigation pending in a different court. (Defendant’s Brief ¶ 47-48); San Diego Unified

Port District v. Monsanto Co., 309 F. Supp. 3d 854 (S.D. Cal. 2018); Whitney Lane



                                             19
18-01021-smb     Doc 40    Filed 10/18/18 Entered 10/18/18 14:26:55        Main Document
                                        Pg 20 of 32


Holdings, LLC v. Sgambettera & Assocs., P.C., No. 08-CV-2966 (JS)(AKT), 2010 WL

4259797 (E.D.N.Y. Sept. 8, 2010); Pall v. KPMG, LLP, Civ. No. 3:03CV00842(AWT),

2006 WL 2800064 (D. Conn. Sept. 29, 2006); Plantronics, Inc. v. United States, No. 88

Civ. 1892, 1990 WL 3202 (S.D.N.Y. Jan. 9, 1990). This is not, however, a hard and fast

rule; as noted, the fact that liability is contingent on a future determination by a

governmental authority does not automatically mean that there is no case or

controversy. For example, in Denney v. Deutsche Bank AG, 443 F.3d 253 (2d Cir.

2006), the plaintiffs brought a class action against defendants who designed and

marketed an allegedly fraudulent tax strategy. Certain defendants contended that the

class included members who had not suffered any assessments or adverse

consequences, and therefore, lacked Article III standing. Id. at 262. In rejecting this

argument, the Court observed that an injury-in-fact is not the same as a cause of action:

       [A]n injury-in-fact differs from a “legal interest”; an injury-in-fact need
       not be capable of sustaining a valid cause of action under applicable tort
       law. An injury-in-fact may simply be the fear or anxiety of future harm.
       For example, exposure to toxic or harmful substances has been held
       sufficient to satisfy the Article III injury-in-fact requirement even without
       physical symptoms of injury caused by the exposure, and even though
       exposure alone may not provide sufficient ground for a claim under state
       tort law.

Id. at 264-65.


       The Court held that the risk of a tax assessment coupled with the expenses

incurred in avoiding adverse tax consequences were sufficient to support standing:

       Additionally, those members who completed a tax transaction but have
       not yet been audited still run the risk of being assessed a penalty under an
       exception to the statute of limitations. . . . They have also taken costly and
       time-consuming steps to rectify errors in their past or future tax filings,
       and paid fees for the advice; these costs are not offset (for standing
       purposes) by the taxes saved by implementing the tax strategies
       challenged by the IRS. Similarly, those members who did not complete a

                                             20
18-01021-smb     Doc 40      Filed 10/18/18 Entered 10/18/18 14:26:55              Main Document
                                          Pg 21 of 32


       tax transaction nonetheless took some steps in reliance on the advice,
       which—as per the complaint—entailed time and money. Accordingly, each
       Denney class member has suffered an injury-in-fact.

Id. at 265; accord 7AA CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FED. PRAC. & PROC.

CIV. § 1785.1 (3d ed. 2018) (“If plaintiff can show that there is a possibility that

defendant’s conduct may have a future effect, even if injury has not yet occurred, the

court may hold that standing has been satisfied.”)


       The contingent nature of a judicial determination of liability is not different from

a possible tax assessment by the IRS. Furthermore, the estate has already expended

funds as a result of the potential WARN Act liability by defending Ien. In its first (and

only) interim fee application covering the period February 25, 2016 to December 31,

2016 (ECF Case No. 16-10407 Doc. # 379), the Trustee’s counsel, LaMonica Herbst &

Maniscalco, LLP, sought an award of interim compensation in the sum of $806,732.75,

(id. at 1), of which $12,410.50 was attributable to WARN Act litigation. (ECF Case No.

16-10407 Doc. # 379-1, at ECF pp. 18-22 of 370.)9 Additional services relating to the

WARN Act litigations were interspersed throughout the firm’s time records. (Id. ECF

pp. 22, 61, 125, 292, and 293 of 370.) The Trustee’s counsel reduced the request to

$779,711.50, and the Court awarded $623,769.20, or 80%, and authorized the Trustee to

pay it. (Order Granting Applications for Allowance of the Interim Compensation and

Reimbursement of Expenses of the Chapter 7 Trustee and His Retained Professionals,

dated Mar. 8, 2017 (ECF Case No. 16-10407 Doc. # 412).) Thus, some portion of the fees

sought in connection with the WARN Act litigation have already been paid on an interim




9      “ECF pp.” refers to the numbers imprinted at the top of each page by the Court’s CM/ECF system.


                                                 21
18-01021-smb    Doc 40    Filed 10/18/18 Entered 10/18/18 14:26:55        Main Document
                                       Pg 22 of 32


basis, and additional proceedings requiring additional legal services have occurred in

Ien after December 31, 2016.


       The Defendants cite San Diego Unified Port District v. Monsanto Co., 309 F.

Supp. 3d 854, for the proposition that the payment of litigation expenses cannot provide

the concrete injury necessary for Article III standing. (Defendants’ Reply ¶ 24.) This

overstates Monsanto’s holding. Monsanto stands for the proposition that litigation

expenses cannot be used to manufacture standing. Monsanto, 309 F. Supp. 3d at 866

(“An organization suing on its own behalf . . . cannot manufacture the injury by

incurring litigation costs or simply choosing to spend money fixing a problem that

otherwise would not affect the organization at all.” (quoting La Asociacion de

Trabajadores de Lake Forest v. City of Lake Forest, 624 F.3d 1083, 1088 (9th Cir.

2010))). Conversely, litigation expenses can confer Article III standing where the

litigation is not manufactured to create standing. Nnebe v. Daus, 644 F.3d 147, 157 (2d

Cir. 2011); see Mental Disability Law Clinic, Touro Law Ctr. v. Hogan, 519 F. App’x

714, 716 (2d Cir. 2013) (summary order) (“[A]n organization is not deprived of standing

solely because some of the expenses that provide a basis for standing were dedicated to

litigating the very action in which the defendant challenges the organization’s

standing.”) Here, the Trustee has been compelled to expend Estate resources to defend

against WARN Act liability allegedly resulting from the Defendants’ conduct.


B.     Group Pleading

       The Patriarch Defendants seek to dismiss Count II (aiding and abetting), Count

VI (lender liability), Count VII (actual fraudulent transfer), VIII (recovery of avoided




                                            22
18-01021-smb       Doc 40      Filed 10/18/18 Entered 10/18/18 14:26:55                 Main Document
                                            Pg 23 of 32


transfers) and Count IX (violation of the automatic stay)10 for failure to comply with

Rule 8 of the Federal Rules of Civil Procedure11 or plead fraud with particularity as

required by Rule 9(b) of the Federal Rules of Civil Procedure on the ground that these

claims lump the Patriarch Defendants through group pleading and fail to specify which

one did what. (Defendants’ Memo ¶¶ 52-63.) “The group pleading doctrine is an

exception to the requirement that the fraudulent acts of each defendant be identified

separately in the complaint.” Elliott Assocs., L.P. v. Hayes, 141 F. Supp. 2d 344, 354

(S.D.N.Y. 2000), aff’d, 26 F. App’x 83 (2d Cir. 2002); accord Goldin Assocs., L.L.C. v.

Donaldson, Lufkin & Jenrette Sec. Corp., No. 00 Civ. 8688(WHP), 2003 WL 22218643,

*4 (S.D.N.Y. Sept. 25, 2003). It was developed to meet “the rigors of Rule 9(b), which

requires that averments of fraud be made with particularity.” In re BISYS Sec. Litig, 397

F. Supp. 2d 430, 438 (S.D.N.Y. 2005), reconsideration denied, No. 04 Civ. 3884(LAK),

2005 WL 3078482 (S.D.N.Y. Nov. 16, 2005). Courts allow group pleading where the

plaintiffs charge that the officers and directors with day-to-day responsibility for a

corporation’s operations committed fraud through the utterance of corporate group

statements such as SEC filings and press releases. Id. at 438, 440-41; accord DeAngelis

v. Corzine, 17 F. Supp. 3d 270, 281 (S.D.N.Y. 2014); Polar Int’l Brokerage Corp. v.


10      Count IX also includes a request to avoid the post-petition transfers through the alleged strict
foreclosure. (¶¶ 137-38.) The Complaint does not, however, assert a separate claim under Bankruptcy
Code § 549.

11      Rule 8 provides in pertinent part:
        (a) Claims for Relief. A pleading that states a claim for relief must contain:
        ....
                (2) a short and plain statement of the claim showing that the pleader is entitled to
                relief . . . .
        (d) Pleading to be Concise and Direct; Alternative Statements; Inconsistency.
                (1) In General. Each allegation must be simple, concise, and direct. . . .


                                                    23
18-01021-smb    Doc 40     Filed 10/18/18 Entered 10/18/18 14:26:55        Main Document
                                        Pg 24 of 32


Reeve, 108 F. Supp. 2d 225, 237 (S.D.N.Y. 2000); In re Oxford Health Plans, Inc., 187

F.R.D. 133, 142 (S.D.N.Y. 1999). To invoke the doctrine, the complaint must allege facts

showing that the defendant was “a corporate insider with direct involvement in day-to-

day affairs, within the entity issuing the statement.” DeAngeles v. Corzine, 17 F. Supp.

3d at 281; see also BISYS, 397 F. Supp. 2d at 440-41.


       As such, the group pleading doctrine is extremely limited in scope and only

applies to group-published documents. DeAngeles v. Corzine, 17 F. Supp. 3d at 281;

Camofi Master LDC v. Riptide Worldwide, Inc., No. 10 Civ. 4020(CM), 2011 WL

1197659, at *6 (S.D.N.Y. Mar. 25, 2011); Goldin Assocs., 2003 WL 22218643, at *5;

Elliott Assocs., L.P. v. Hayes, 141 F. Supp. 2d at 354. Group pleading does not allow a

plaintiff to circumvent the requirement of Rule 8 that the complaint give a defendant

“fair notice of what the plaintiff’s claim is and the ground upon which it rests.”

Atuahene v. City of Hartford, 10 F. App’x 33, 34 (2d Cir. 2001) (internal quotation

marks and citation omitted) (summary order). “By lumping all the defendants together

in each claim and providing no factual basis to distinguish their conduct,” a complaint

fails to satisfy the minimum pleading standard required by Rule 8. Id.; accord Genesee

Cty. Employees’ Ret. Sys. v. Thornburg Mortg. Sec. Tr. 2006-3, 825 F. Supp. 2d 1082,

1202 (D.N.M. 2011) (“A plaintiff has an obligation to ‘make clear exactly who is alleged

to have done what to whom, to provide each individual with fair notice as to the basis of

the claims against him or her, as distinguished from collective allegations against’ all the

bad actors.” (quoting Robbins v. Oklahoma, 519 F.3d 1242, 1249-50 (10th Cir. 2008))

(emphasis in original)).




                                             24
18-01021-smb       Doc 40      Filed 10/18/18 Entered 10/18/18 14:26:55                 Main Document
                                            Pg 25 of 32


        The group pleading doctrine is inapplicable in this case. Tilton is the only

individual defendant; the Complaint does not name any other officers and directors.

Furthermore, the Complaint does not plead a common law fraud claim or base any

claim on a group statement issued by any entity. The Trustee nevertheless asserts that

group pleading is appropriate because the Complaint alleges that all of the Patriarch

entities “operated in concert with each other as an integrated whole, and operated

through the same narrow cast of human beings.” (Plaintiff’s Opposition ¶ 32.) This

conclusory assertion essentially alleges that the Patriarch Defendants were alter egos of

Tilton.12 “Generally . . . piercing the corporate veil requires a showing that: (1) the

owners exercised complete domination of the corporation in respect to the transaction

attacked; and (2) that such domination was used to commit a fraud or wrong against the

plaintiff which resulted in plaintiff's injury.” Morris v. N.Y. State Dept. of Taxation &

Fin., 623 N.E.2d 1157, 1160-61 (N.Y. 1993); accord Am. Federated Title Corp. v. GFI

Mgmt. Servs., Inc. 716 F. App’x 23, 28 (2d Cir. 2017) (summary order). At oral

argument, however, the Trustee acknowledged that he was not contending that Tilton

and the Patriarch Defendants were alter egos. (Hr’g Tr. 30:19-25, June 21, 2018 (ECF

Doc. # 21).)


        The Trustee’s authorities do not support a different result. In Jackson v. First

Fed. Sav. of Ark., F.A., 709 F. Supp. 863 (E.D. Ark. 1988), the Court permitted group



12      The Trustee also argues that Tilton’s knowledge is imputed to all of the Patriarch entities, and the
Federal Rules do not require Plaintiff “to tell Tilton what [Tilton] already knows, namely which entity she
used to carry out which facet of the scheme.” (Plaintiff’s Opposition ¶ 35.) The question of imputation of
knowledge aside, the argument makes no sense. On that theory, every defendant knows what he or she
did wrong, and the complaint does not have to tell the defendant what the defendant already knows.
Nevertheless, it is the plaintiff’s burden to give the defendant fair notice of the claim and the ground on
which it is based. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).


                                                    25
18-01021-smb    Doc 40    Filed 10/18/18 Entered 10/18/18 14:26:55         Main Document
                                       Pg 26 of 32


pleading where plaintiff-acquirers of bank stock brought federal securities law and state

claims against the officers and directors of the bank based on the issuance of false and

misleading proxy statements and circulars. Id. at 867 (“The gravamen of these actions

is that the proxy statements and offering circulars failed to disclose material facts

concerning problem real estate loans and other difficulties.”) The use of group pleading

was consistent with the rule that permits the use of the doctrine when the plaintiff sues

corporate officers and directors based on group-issued statements by the corporation.


       In Dover Ltd. v. A.B. Watley, Inc., No. 04 Civ. 7366(FM), 2006 WL 2987054

(S.D.N.Y. Oct. 18, 2006), the District Court denied a motion to dismiss an alter ego

claim asserted against several defendants based on allegations of inter-relatedness and

common control. Id. at *10. As just stated, however, the Trustee is not asserting that

the Tilton/Patriarch corporate veil should be pierced.


       Finally, in Moore v. GMAC Mortg., LLC, Civ. A. No. 07-4296, 2008 WL 11348439

(E.D. Pa. Mar. 4, 2008), the plaintiff alleged that the two corporate defendants, referred

to collectively as “GMAC,” engaged in an illegal kickback scheme. One of the defendants

moved to dismiss, contending that the complaint did not sufficiently allege that it, as

opposed to the other defendant, should be held liable for the alleged conduct. Id. at *1.

The Court denied the motion, observing that although the plaintiff failed to distinguish

between the two defendants, it clearly alleged that both participated in the alleged

conspiracy to disguise kickbacks. Id. at *2. Here, however, the Complaint does not

attribute any specific acts to any Patriarch Defendant other than PPAS and

Transcendence II, and it is not clear from the face of the Complaint what the other

Patriarch Defendants supposedly did wrong.

                                             26
18-01021-smb      Doc 40     Filed 10/18/18 Entered 10/18/18 14:26:55              Main Document
                                          Pg 27 of 32


       Although the Trustee may not use group pleading, the Complaint alleges specific

conduct by or attributable to Patriarch Defendants PPAS, Ark Partners and

Transcendence II. As noted, the gravamen of the Complaint is that Tilton breached her

fiduciary duties by failing to waive the payment of interest under the Credit Agreement,

at least on behalf of the Lenders she controlled, mismanaging TransCare and its

finances, and ultimately, seizing a corporate opportunity by causing the strict

foreclosure of its assets rather than selling those assets to a third party at a higher price.

Specifically, the Complaint alleges that Tilton, through PPAS, insisted on the payment of

interest from TransCare and collected substantial sums under the Credit Agreement at

times when TransCare was unable to meet its obligations. (¶¶ 30, 40, 51, 62.) In

addition, the Complaint alleges that PPAS strictly foreclosed its security interest in

certain TransCare assets, (¶¶ 90-93), and its proof of claim credited TransCare in the

amount of $10 million as a result of the strict foreclosure. (Plaintiff’s Opposition, Ex. B,

ECF pp. 5-10 of 32.) Under the Credit Agreement, and not later than January 8, 2013,

PPAS acted as the Administrative Agent for Ark Partners, and presumably collected

interest and foreclosed on TransCare’s assets as its agent as well as agent for the other

Lenders.13 The Complaint also suggests that Transcendence II took an assignment of

TransCare’s MTA contract as part of Tilton’s plan to assume control of TransCare’s

business. (See ¶¶ 83, 92-93.)


       Accordingly, the Complaint fails to state a claim for relief against the Patriarch

Defendants, other than PPAS, Ark Partners and Transcendence II, to the extent it lumps



13    The Complaint does not allege any facts implying wrongful conduct relating to the Credit
Agreement at the time that Ark II was one of the Original Lenders.


                                                  27
18-01021-smb        Doc 40      Filed 10/18/18 Entered 10/18/18 14:26:55                   Main Document
                                             Pg 28 of 32


the Patriarch Defendants together without informing each defendant of the conduct that

renders it liable. Accordingly, Counts II and VI through IX are dismissed as to these

other Patriarch Defendants. This is not meant to imply that the Complaint otherwise

states a legally sufficient claim against PPAS, Ark Partners or Transcendence II under

these Counts.


C.      Avoidance, Recovery and Disallowance

        The Defendants seek to dismiss the avoidance and recovery counts (Counts VII

and VIII, respectively) arising from the strict foreclosure as against all Defendants

except PPAS because the Complaint fails to identify any other initial or subsequent

transferees. In addition, PPMG and Patriarch Partners, LLC request dismissal of Count

V, which seeks to disallow their claims under 11 U.S.C. § 502(d), on the ground that the

Complaint does not allege a legally sufficient avoidance claim against these

Defendants.14 The Complaint alleges that a transfer of TransCare’s property occurred

on February 24, 2016 as a result of the strict foreclosure.15 As noted, the Complaint also

implies that Transcendence II received an assignment of the MTA contracts in

connection with the strict foreclosure. Accordingly, Counts VII and VIII will be

dismissed as to all Defendants other than PPAS, Ark Partners and Transcendence II,


14        Count V also seeks to disallow these claims on the ground that they are subject to set off. (¶ 118.)
It is not clear whether the Complaint is referring to set off under 11 U.S.C. § 553, which would trigger
disallowance under 11 U.S.C. § 502(d), or a state law defense of set off, which might reduce the allowed
amount of the secured claim and the corresponding voiding of the amount of its lien, 11 U.S.C. § 506(d),
but would not result in a disallowance under 11 U.S.C. § 502(d).
15       The Trustee questions whether a strict foreclosure actually occurred. (¶ 128; see ¶ 90.) Count VII
pleads that if the strict foreclosure resulted in a transfer of TransCare’s assets, the transfer was fraudulent.
(¶ 131) (“Therefore, to the extent Patriarch and Tilton’s scheme was successful, the Trustee seeks to avoid
these transfers of TransCare’s property to the Defendants as actual fraudulent transfers pursuant to
Bankruptcy Code Sections 548(a)(1)(A) and 544(b) and N.Y. Debtor & Creditor Law Section 276.”)




                                                      28
18-01021-smb     Doc 40    Filed 10/18/18 Entered 10/18/18 14:26:55        Main Document
                                        Pg 29 of 32


and Count V will be dismissed as to PPMG and Patriarch Partners, LLC because it does

not state a basis to disallow their claims.


D.     Lender Liability

       Count VI (Lender Liability, Common Law Breach of Fiduciary Duty, Common

Law Assumption of Control) asserts that Patriarch dominated and controlled

TransCare, Patriarch used its control to make transfers and decisions that rendered

TransCare unable to pay its expenses, including wages, and prevented TransCare from

continuing in business, resulting in at least $10 million in damages. The Court has

already dismissed this Count as to all Patriarch Defendants other than PPAS, Ark

Partners and Transcendence II.


       The Defendants argue, in a footnote, that the entire claim should be dismissed

because New York does not recognize a claim for lender liability. (Defendants’ Memo ¶

61 n.14 (citing Post-Effective Date Comm. of the Estate of E. End Dev., LLC v.

Amalgamated Bank (In re E. End Dev., LLC), Adv. Proc. No. 13-8081-reg, 2017 WL

1277443, at *3 (Bankr. E.D.N.Y. Apr. 4, 2017); Cary Oil Co., Inc. v. MG Ref. & Mktg.,

Inc., 90 F. Supp. 2d 401, 418 (S.D.N.Y. 2000) (“Lender liability is not an independent

cause of action, but a term that refers to the imposition of traditional contract or tort

liability on a bank or other financial institution.”).) The Trustee responds that the

Defendants are quibbling, as “lender liability” is a common way of referring to

imposition of liability on a lender under theories of breach of fiduciary duty and

assumption of control. (Plaintiff’s Opposition ¶ 37 (citing In re E. End Dev., 2017 WL

1277443; Official Comm. of Unsecured Creditors v. Austin Fin. Servs., Inc. (In re KDI

Holdings, Inc.), 277 B.R. 493, 515-16 (Bankr. S.D.N.Y. 1999)); see also Indus. Tech.

                                              29
18-01021-smb       Doc 40      Filed 10/18/18 Entered 10/18/18 14:26:55                 Main Document
                                            Pg 30 of 32


Ventures LP v. Pleasant T. Rowland Revocable Trust, 688 F. Supp. 2d 229, 239

(W.D.N.Y. 2010).)


        A Court need not consider arguments relegated to a footnote. F.T.C. v. Tax Club,

Inc., 994 F. Supp. 2d 461, 471 n.1 (S.D.N.Y. 2014) (“It is well settled . . . that a court need

not consider arguments relegated to footnotes . . . .”); Primmer v. CBS Studios, Inc., 667

F. Supp. 2d 248, 256 n.4 (S.D.N.Y. 2009) (“Because the argument is made wholly in a

footnote . . . , the [c]ourt may choose to disregard it.”). Given the unsettled nature of the

issue and its relegation to a footnote, the Court declines to consider it, and the

Defendants’ motion to dismiss Count VI as to the remaining Patriarch Defendants is

denied.16


E.      Equitable Subordination

        Count III seeks to equitably subordinate the claims filed by PPAS, Ark II, PPMG

and Patriarch Partners, LLC. Patriarch Partners, LLC moves to dismiss the latter claim

on the ground that the Complaint fails to allege inequitable conduct. (Defendants’

Memo ¶ 82.) I agree.


        Bankruptcy Code § 510(c) authorizes a bankruptcy court to equitably subordinate

a valid claim, viz., reorder its priority, where “the conduct of the claimant in relation to

other creditors is or was such that it would be unjust or unfair to permit the claimant to

share pro rata with the other claimants of equal status.” Mishkin v. Siclari (In re Adler,

Coleman Clearing Corp.), 277 B.R. 520, 563 (S.D.N.Y. 2002); see also Enron Corp. v.


16      For the same reason, the Court declines to consider the separate request to dismiss Count IX,
which alleges a violation of the automatic stay, in its entirety. The Defendants’ argument is relegated to a
footnote. (See Defendants’ Memo ¶ 79 n.17.)


                                                    30
18-01021-smb    Doc 40    Filed 10/18/18 Entered 10/18/18 14:26:55        Main Document
                                       Pg 31 of 32


Ave. Special Situations Fund II, LP (In re Enron Corp.), 333 B.R. 205, 217-21 (Bankr.

S.D.N.Y. 2005). The party seeking equitable subordination must show that (1) the

claimant engaged in inequitable conduct, (2) the conduct injured creditors or conferred

an unfair advantage and (3) equitable subordination of the claim is consistent with

bankruptcy law. Lehman Bros. Holdings, Inc. v. JP Morgan Chase Bank, N.A. (In re

Lehman Bros. Holdings, Inc.), 541 B.R. 551, 582 (S.D.N.Y. 2015); Vargas Realty

Enters., Inc. v. CFA W. 111 Street, L.L.C. (In re Vargas Realty Enters., Inc.), 440 B.R.

224, 240 (S.D.N.Y. 2010); 80 Nassau Assocs. v. Crossland Fed. Sav. Bank (In re 80

Nassau Assocs.), 169 B.R. 832, 837 (Bankr. S.D.N.Y. 1994).


       The Court has already dismissed this claim as to Patriarch Partners, LLC based

on the Trustee’s misuse of the group pleading doctrine. Many of the Patriarch

Defendants have “Patriarch Partners” as part of their names, (see ¶ 4 n.2), and

references in the Complaint to Patriarch Partners do not indicate which defendant was

intended by the Trustee. The only specific allegations in the Complaint regarding

Patriarch Partners, LLC are that it is a Delaware limited liability company whose website

describes it as an “investment firm,” (¶ 14), and along with several other Patriarch

Defendants made representations in the United States District Court for the Eastern

District of New York that “‘TransCare’s term loan lenders’ foreclosed on the MTA

Contract.” (¶ 90 n. 7.) Since the Complaint does not identify any inequitable conduct by

Patriarch Partners, LLC, the motion to dismiss Count III as to Patriarch Partners, LLC is

granted for this additional reason.




                                            31
18-01021-smb    Doc 40    Filed 10/18/18 Entered 10/18/18 14:26:55         Main Document
                                       Pg 32 of 32


F.     LEAVE TO AMEND

       At the end of his opposition memorandum, the Trustee requests leave to amend

“should the Court think it desirable for more detail to be provided at the pleading stage.”

(Plaintiff’s Memo p. 25.) Rule 15 directs that “[t]he court should freely give leave [to

amend] when justice so requires.” FED. R. CIV. P. 15(a)(2); accord Foman v. Davis, 371

U.S. 178, 182 (1962). The Court has concluded for various reasons that the Complaint

fails to state claims against the majority of the Patriarch Defendants, and the Trustee

may be able to cure these deficiencies through an amendment of the Complaint. In

addition, the Defendants have not opposed his request. Accordingly, the Trustee is

granted thirty days from the date of this order to serve and file his amended complaint.


       So ordered.


Dated: New York, New York
       October 18, 2018

                                                 /s/ Stuart M. Bernstein
                                                 STUART M. BERNSTEIN
                                               United States Bankruptcy Judge




                                            32
